PER CURIAM.
This appeal is from a final judgment entered pursuant to a jury verdict in a suit for tortious interference by appellant-defendant-attorneys with plaintiff-appellee’s contingent fee contract for prosecution of an automobile negligence action.
There was sufficient allegation and proof of part performance under the rule in Williams v. Dr. P. Phillips & Sons, 160 Fla. 110, 33 So.2d 637, 638 to support the judgment.
We have considered the other points on appeal in light of the record and briefs and find that appellant has failed to demonstrate reversible error, therefore, the judgment is affirmed.
Affirmed.